Case 2:18-cv-11561-DPH-RSW ECF No. 42 filed 08/08/19          PageID.2195     Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 FREDDIE GARLAND, individually
 and on behalf of all others similarly
 situated,

       Plaintiff,
                                               Civil Action No. 18-11561
 v.                                            HON. DENISE PAGE HOOD

 ORLANS PC, LINDA ORLANS,
 and ALISON ORLANS,

      Defendants.
 ______________________________/

                 ORDER DENYING WITHOUT PREJUDICE
               MOTION TO DIRECT RULE 26(f) CONFERENCE

       On May 17, 2018, Plaintiff filed this proposed class action lawsuit, alleging that

 Defendants violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

 (“FDCPA”), and the Regulation of Collection Practices Act, M.C.L. § 445.251 et seq.,

 when they mailed one or more similar letters to Plaintiff and others. On September

 7, 2018, Plaintiff filed a Motion to Direct Rule 26(f) Conference [ECF No. 17]. Since

 then, the Court has stayed and reopened the case, and a Motion to Dismiss and two

 Motions to Strike, and a Motion to Certify Class also remain pending.

       Until the Motion to Dismiss, Motions to Strike, and Motion to Certify Class are

 decided, no discovery will take place in this case. According, the Court DENIES
Case 2:18-cv-11561-DPH-RSW ECF No. 42 filed 08/08/19          PageID.2196     Page 2 of 2




 WITHOUT PREJUDICE the Motion to Direct Rule 26(f) Conference. [ECF No. 17]

 If necessary, Plaintiff may refile the Motion to Direct Rule 26(f) Conference after the

 Court issues its order(s) regarding the Motion to Dismiss, the Motions to Strike,

 and/or the Motion to Certify Class.

       IT IS ORDERED.


       Dated: August 8, 2019                   s/Denise Page Hood
                                               United States District Judge




                                           2
